DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-10, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu; Ben et al. (“Wu”) US 9489379 B1 in view of Lang, Andrew K. et al. (“Lang”) US 20020120609 A1.
Regarding claim 1, Wu teaches A system associated with predictive analytics, comprising: 
a data filter dictionary storing a plurality of electronic data records associated with prior input data as As shown, the analysis system 300 may include processing engines 302 and storage 304 (i.e., data filter dictionary)such as a database in which collected data and analysis results may be stored (col. 3, lines 53-55 and Figs. 3, elements 300 and 304).
The prediction model analyzes and correlates current state information against stored historical data comprising previously .
a data filtering and noise reduction module, including: 
a computer processor (Fig. 2, element 210), and 
a computer memory storage device (Fig. 2, element 222), coupled to the computer processor, that contains instructions that when executed by the computer processor enable the data filtering and (Fig. 2): 
(i) receive input data as The collection agents 316 on each of the segment nodes actively collect prescribed data about the states of the appliances, operating conditions, etc. The master node 330 may gather the collected data from each of the segment nodes, and the configuration manager 316 may configure the collected data from the segment nodes and the master node as compressed files 340 for transfer by the data transfer manager 320 to the analysis system 300 (col. 4, lines 1-8).
(ii) access the data filter dictionary as The ETL engine 412 may extract data and information provided to the analysis system, transform the data and information, and load it into tables for analysis and storage (col. 4, lines 31-33).
The prediction model analyzes and correlates current state information against stored historical data comprising previously , and 
(iii) utilize data from the data filter dictionary and a latent semantic indexing data filter In one embodiment as shown at 506, the analysis system extracts prescribed key features (i.e., remove info. from input)from the data (col, 5, lines 17-19). 
Mathematical analytics may be used to determine closeness. A preferred approach is based upon an information retrieval technique similar to the well-known Latent Semantic Indexing (LSI) method which is used for indexing and retrieval of semantically similar documents. LSI uses the well-known mathematical technique of singular value decomposition (SVD) to identify patterns in the relationships between terms and concepts contained in unstructured text (col. 6, lines 8-31);
a predictive analytic algorithm platform to receive the subset of input data and use a predictive analytic algorithm to output a prediction result as the analysis system extracts prescribed key features from the data … At 512, the feature vectors are analyzed to classify them and correlate them with historically significant events and other stored information, in a manner which will be described below, and the 
The analysis system 410 may also store data and analysis results, and present this information to interested entities (col. 4, lines 64-65 and col. 5, lines 32-33-present the stored results); and 
an intelligent loop-back mechanism to receive the subset of the input data and dynamically update the data filter dictionary based on an impact associated with the output prediction result as At 508, the extracted key features (i.e., subset of input) may be transformed into data sets, e.g., feature vectors …the feature vectors are loaded into the database (i.e., data filter dictionary) (col. 5, lines 24-29 and col. 5, lines 18-19 and 29-33).
Wu does not explicitly teach “noise reduction module”.
Lang; however, teaches the steps:
“noise reduction module” as Although some of the data in a data stream, including informons, may be included in an informon, not all data is relevant to a user, and is not within the definition of an informon. By analogy, an informon may be considered to be a "signal," and the total data stream may be considered to be "signal +noise." Therefore, an information filtering apparatus is analogous to other types of signal filters in that it is designed to separate the "signal" from the "noise." [0024].

dynamically update the data filter dictionary (i.e, profiles) based on an impact associated with the output prediction result as First adaptation means 30 also can include prediction means 33, which collects a number of temporally-spaced feedback responses, to update the adaptive collaboration profile, the adaptive content profile, or both, with an adapted future prediction 34, in order to minimize subsequent prediction errors by the respective adaptive collaboration filter and adaptive content filter [0043].
Based upon the member client feedback 65a-d, processor 55 updates at least one of the preprocessing profile 49, community profiles 48a,b and member client profiles 62a-d. Also, processor 55 adapts at least one of the adaptive content profile 68 and the adaptive collaboration profile 69, responsive to profiles 49, 48a,b, and 62a-d [0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references Tang’s teaching would have allowed Wu’s to facilitate retrieval of relevant information to users by employing methods of filtering irrelevant input and retrieving semantically similar contents.

Regarding claims 2 and 10, Wu further teaches wherein the input data is associated with at least one of: (i) a set of documents, (ii) a set of table records, (iii) unstructured data, and (iv) natural language processing information as Unstructured data comprises text records such as e-mail reports between technical support staff relating to problems, which may include both natural language text and programming codes (col. 2, lines 62-65).

Regarding claims 5, 13, and 17, Wu further teaches latent semantic indexing as Mathematical analytics may be used to determine closeness. A preferred approach is based upon an information retrieval technique similar to the well-known Latent Semantic Indexing (LSI) method which is used for indexing and retrieval of semantically similar documents. LSI uses the well-known mathematical technique of singular value decomposition (SVD) to identify patterns in the relationships between terms and concepts contained in unstructured text (col. 6, lines 8-31);
Wu does not explicitly teach wherein the 
Lang; however, teaches wherein the Although some of the data in a data stream, including informons, may be included in an informon, not all data is relevant to a user, and is not within the definition of an informon. By analogy, an informon may be considered to be a "signal," and the total data stream may be considered to be "signal +noise." Therefore, an information filtering apparatus is analogous to other types of signal filters in that it is designed to separate the "signal" from the "noise." [0024].
The "relevance" of a particular informon broadly describes how well it satisfies the user's information need. The more relevant an informon is to a user, the higher the "signal" content. The less relevant the informon, the higher the "noise" content… Content-based filtering is a process of filtering by extracting features from the informon, e.g., the text of a document, to determine the informon's relevance ([0026 and 0027]).
A concept profile can include positive concept clues (PCC) and negative concept clues (NCC). The PCC and NCC can be combined by a processor to create a measure-of-fit that can be compared to a predetermined threshold. If the combined effect of the PCC and NCC exceeds the predetermined threshold, then informon A can be assumed to be related to concept C; otherwise .

Regarding claims 6, 14, and 18, Wu further teaches wherein the subset of data of the input data created by the data filtering and At 510, the feature vectors are loaded into the database (i.e., structured prediction table). At 512, the feature vectors are analyzed to classify them and correlate them with historically significant events and other stored information (col. 5, lines 28-32).
Probabilities may be estimated by the analysis process of the invention by determining the "closeness" of a feature vector comprising a set of collected features to known or suspected states and conditions that were previously identified to be 
Wu does not explicitly teach “noise reduction module”.
Lang; however, teach “noise reduction module” as Although some of the data in a data stream, including informons, may be included in an informon, not all data is relevant to a user, and is not within the definition of an informon. By analogy, an informon may be considered to be a "signal," and the total data stream may be considered to be "signal +noise." Therefore, an information filtering apparatus is analogous to other types of signal filters in that it is designed to separate the "signal" from the "noise." [0024].
The "relevance" of a particular informon broadly describes how well it satisfies the user's information need. The more relevant an informon is to a user, the higher the "signal" content. The less relevant the informon, the higher the "noise" content… Content-based filtering is a process of filtering by extracting features from the informon, e.g., the text of a document, to determine the informon's relevance ([0026 and 0027]).

Wu further teaches wherein the input data comprises a set of documents and the latent semantic indexing is associated with at least one of: (i) a complete list of all words that appear in the input data Latent Semantic Indexing (LSI) method which is used for indexing and retrieval of semantically similar documents. LSI uses the well-known mathematical technique of singular value decomposition (SVD) to identify patterns in the relationships between terms and concepts contained in unstructured text. Given a query document, LSI retrieves documents from a stored collection of documents that are semantically similar (close) to the query document (col. 6, lines 8-31).
(ii) discarding articles, prepositions, and conjunctions, (iii) discarding common verbs, (iv) discarding pronouns, (v) discarding common adjectives, (vi) discarding frilly words, (vii) discarding any words that appear in every document, and (viii) discarding any words that appear in only one document.

Regarding claim 9, Wu teaches A computer-implemented method associated with a predictive analytics system, comprising: 
receiving input data at a computer processor of a data filtering The collection agents 316 on each of the segment nodes actively collect prescribed data about the states of the appliances, operating conditions, etc. The master node 330 may gather the collected data from each of the segment nodes, and the configuration manager 316 may configure the collected data 
accessing a data filter dictionary as The prediction model analyzes and correlates current state information against stored historical data comprising previously collected (i.e., data filter dictionary) state data, the analysis results of previously collected data, and other information known to likely cause a DU/DL event (col. 2, line 65 – col. 3, line 3 and col. 3, lines 40-47 and col. 4, lines 31-33), 
wherein the data filter dictionary stores a plurality of electronic data records associated with prior input data as As shown, the analysis system 300 may include processing engines 302 and storage 304 (i.e., data filter dictionary) such as a database in which collected data and analysis results may be stored (col. 3, lines 53-55 and Figs. 3, elements 300 and 304).
The prediction model analyzes and correlates current state information against stored historical data comprising previously collected state data, the analysis results of previously collected data, and other information known to likely cause a DU/DL event (col. 2, line 65 – col. 3, line 3 and Fig. 4, elements 410 and 440).
In one embodiment as shown at 506, the analysis system extracts prescribed key features (i.e., remove info. from input)from the data (col, 5, lines 17-19). 
Mathematical analytics may be used to determine closeness. A preferred approach is based upon an information retrieval technique similar to the well-known Latent Semantic Indexing (LSI) method which is used for indexing and retrieval of semantically similar documents. LSI uses the well-known mathematical technique of singular value decomposition (SVD) to identify patterns in the relationships between terms and concepts contained in unstructured text (col. 6, lines 8-31).
receiving the subset of the input data at a predictive analytic algorithm platform as the analysis system extracts prescribed (i.e., subset) key features from the data … At 512, the feature vectors are analyzed to classify them and correlate them with historically significant events and other stored information, in a manner which will be described below, and the results are stored and presented at 514 (col. 5, lines 18-19 and 29-33); and 
using, by the predictive analytic algorithm platform, a predictive analytic algorithm and the subset of the input data to output a prediction result as The analysis system 410 may also store data and analysis results, and present   ; 
receiving, at an intelligent loop-back mechanism, the subset of the input data as The various collected data and other information provided to the analysis system and the results of the analysis from the processing engines may be stored (i.e., receiving) in a database 440 and in a Hadoop system 442. (col. 4, lines 58-61 and col. 5, lines 18-19 and 29-33); and 
dynamically updating, by the intelligent loop-back mechanism, the data filter dictionary based on an impact associated with the output prediction result as At 508, the extracted key features (i.e., subset of input) may be transformed into data sets, e.g., feature vectors …the feature vectors are loaded into the database (i.e., data filter dictionary) (col. 5, lines 24-29).
Wu does not explicitly teach “noise reduction module”.
Lang; however, teaches the steps:
“noise reduction module” as Although some of the data in a data stream, including informons, may be included in an informon, not all data is relevant to a user, and is not within the definition of an informon. By analogy, an informon may be considered to be a "signal," and the total data stream may be considered to be "signal +noise." Therefore, an information filtering apparatus 
The "relevance" of a particular informon broadly describes how well it satisfies the user's information need. The more relevant an informon is to a user, the higher the "signal" content. The less relevant the informon, the higher the "noise" content… Content-based filtering is a process of filtering by extracting features from the informon, e.g., the text of a document, to determine the informon's relevance ([0026 and 0027]).
dynamically update the data filter dictionary (i.e, profiles) based on an impact associated with the output prediction result as First adaptation means 30 also can include prediction means 33, which collects a number of temporally-spaced feedback responses, to update the adaptive collaboration profile, the adaptive content profile, or both, with an adapted future prediction 34, in order to minimize subsequent prediction errors by the respective adaptive collaboration filter and adaptive content filter [0043].
Based upon the member client feedback 65a-d, processor 55 updates at least one of the preprocessing profile 49, community profiles 48a,b and member client profiles 62a-d. Also, processor 55 adapts at least one of the adaptive content profile 68 and the adaptive collaboration profile 69, responsive to profiles 49, 48a,b, and 62a-d [0052].
Tang’s teaching would have allowed Wu’s to facilitate retrieval of relevant information to users by employing methods of filtering irrelevant input and retrieving semantically similar contents.

Regarding claim 16, the claim recites a non-transitory computer readable medium with similar limitations as claim 9 and as such rejected under the same rationale as noted above for claim 9.

Allowable Subject Matter
Claims 3-4, 7, 11-12, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon in form PTO-892 is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/           Primary Examiner, Art Unit 2164